
	
		II
		Calendar No. 570
		112th CONGRESS
		2d Session
		S. 1100
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Ms. Collins (for
			 herself, Mr. McConnell,
			 Mr. Kyl, Mr.
			 Alexander, Mr. Portman,
			 Mr. Brown of Massachusetts,
			 Mr. Johnson of Wisconsin,
			 Mr. Moran, Mr.
			 Hatch, Mr. Grassley,
			 Mr. Enzi, Mr.
			 Cornyn, Mr. Burr,
			 Mr. Isakson, Mr. Vitter, Mr.
			 Thune, Mr. Barrasso,
			 Mr. Wicker, Mr.
			 Johanns, Mr. Coats,
			 Ms. Ayotte, Mr.
			 Blunt, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 19, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend title 41, United States Code, to prohibit
		  inserting politics into the Federal acquisition process by prohibiting the
		  submission of political contribution information as a condition of receiving a
		  Federal contract.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Keeping Politics Out of Federal
			 Contracting Act of 2011.
		2.Prohibition on certain
			 uses of political information
			(a)In
			 generalChapter 47 of title 41, United States Code, is amended by
			 adding at the end the following new section:
				
					4712.Prohibition
				on certain uses of political information
						(a)Prohibition on
				requiring submission of political informationThe head of an executive agency may not
				require a contractor to submit political information related to the contractor
				or a subcontractor at any tier, or any partner, officer, director, or employee
				of the contractor or subcontractor—
							(1)as part of a
				solicitation, request for bid, request for proposal, or any other form of
				communication designed to solicit offers in connection with the award of a
				contract for procurement of property or services;
							(2)during the course
				of contract performance as part of the process associated with modifying a
				contract or exercising a contract option; or
							(3)any time prior to
				contract completion and final contract closeout.
							(b)Prohibition on
				use of political informationThe head of an executive agency may
				not use political information, whether obtained from a contractor or
				prospective contractor or from an independent public or nonpublic source, as a
				factor or consideration in the source selection process used to award a
				competitive or non-competitive contract at any value or in making any decision
				associated with the modification of a contract or the exercise of a contract
				option.
						(c)Prohibition on
				inclusion of political information in contracting databases
							(1)In
				generalExcept as provided under paragraph (2), an executive
				agency may not include political information in the contracting past
				performance database or any database designed to provide information to a
				contracting officer for purposes of supporting the responsibility determination
				by such officer.
							(2)Exception for
				disclosure of certain violations
								(A)ExceptionData
				required as of the date of the enactment of the Keeping Politics Out of Federal
				Contracting Act of 2011 to be included in the database maintained under section
				2313 of this title are not subject to the prohibition under paragraph
				(1).
								(B)Rule of
				constructionNotwithstanding subparagraph (A), this paragraph
				shall not be construed as authorizing the inclusion of political information
				pursuant to subsection (c)(6) of such section.
								(d)ApplicabilityThe
				prohibitions under this section apply to the procurement of commercial items,
				the procurement of commercial-off-the-shelf-items, and the non-commercial
				procurement of supplies, property, services, and manufactured items,
				irrespective of contract vehicle, including contracts, purchase orders, task or
				deliver orders under indefinite delivery/indefinite quantity contracts, blanket
				purchase agreements, and basic ordering agreements.
						(e)Rule of
				constructionNothing in this section shall be
				construed as waiving, superseding,
				restricting, or limiting the application of the Federal Election Campaign Act
				of 1971 (2 U.S.C. 431 et seq.) or preventing Federal regulatory or law
				enforcement agencies from collecting or receiving information authorized by
				law.construed
				as—
							(1)waiving, superseding,
				restricting, or limiting the application of the Federal Election Campaign Act
				of 1971 (2 U.S.C. 431 et seq.) or preventing Federal regulatory or law
				enforcement agencies from collecting or receiving information authorized by
				law; or
							(2)precluding the Defense
				Contract Audit Agency or other auditor from accessing and reviewing certain
				information, including political information, for the purpose of identifying
				unallowable costs and administering cost principles established pursuant to
				chapter 43 of this title.
							(f)DefinitionsIn
				this section:
							(1)AcquisitionThe
				term acquisition has the meaning given the term in section 131 of
				this title.
							(2)ContractorThe
				term contractor includes contractors, bidders, and offerors, and
				individuals and legal entities who would reasonably be expected to submit
				offers or bids for Federal Government contracts.
							(3)Executive
				agencyThe term executive agency has the meaning
				given the term in section 133 of this title.
							(4)Political
				informationThe term political information means
				information relating to political spending, including any payment consisting of
				a contribution, expenditure, independent expenditure, or disbursement for an
				electioneering communication that is made by the contractor, any of its
				partners, officers, directors or employees, or any of its affiliates or
				subsidiaries to a candidate or on behalf of a candidate for election for
				Federal office, to a political committee, to a political party, to a third
				party entity with the intention or reasonable expectation that it would use the
				payment to make independent expenditures or electioneering communications, or
				that is otherwise made with respect to any election for Federal office, party
				affiliation, and voting history. Each of the terms contribution,
				expenditure, independent expenditure,
				candidate, election, electioneering
				communication, and Federal office has the meaning given the
				term in the Federal Campaign Act of 1971 (2 U.S.C. 431 et
				seq.).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 47 of
			 title 41, United States Code, is amended by inserting after the item relating
			 to section 4711 the following new item:
				
					4712. Prohibition on
				Certain Uses of Political Information..
				
			
	
		December 19, 2012
		Reported with an amendment
	
